Exhibit SEVENTH AMENDMENT TO THE PNM RESOURCES, INC. ACCELERATED MANAGEMENT PERFORMANCE PLAN Effective as of January14, 1981, Public Service Company of New Mexico (“PNM”) established the Public Service Company of New Mexico Accelerated Management Performance Plan (the “Plan”).The Plan was subsequently restated, with the restatement being effective, generally, as of August1, 1988.The restated Plan has been amended on six previous occasions.The Fifth Amendment to the restated Plan transferred sponsorship of the Plan from PNM to PNM Resources, Inc. (the “Company”) and changed the name of the Plan to the “PNM Resources, Inc. Accelerated Management Performance Plan.” 1.This Amendment amends only the provisions of the Plan as set forth herein.Those provisions not expressly amended by this Amendment shall continue in full force and effect. 2.Article 1 (Title and Purpose) of the Plan is hereby amended by adding the following new section to the end thereof: 1.05Effective as of January 1, 2005, Section 409A of the Internal Revenue Code of 1986 (the “Code”) imposed a series of new requirements on deferred compensation plans such as the Plan.The requirements of Section 409A, however, do not apply to “Grandfathered Benefits,” which are benefits that were accrued and vested as of December 31, 2004.Most benefits payable pursuant to this Plan are Grandfathered Benefits. If a
